Atkinson, J.
In the spring of the year, the County of Newton by parol contract rented certain land to William Boyd, to be planted in corn, the county to pay for one third of the guano and receive one third of the crop grown; the rent to become due when the crop matured. On November 7, the county sold and conveyed the land in "fee to Boyd, the deed not reserving or otherwise specially mentioning the crop. After the crop was gathered by Boyd, the county brought an equitable suit against him, for an accounting, and to recover the value of one third of the crop. On the trial all the evidence showed that the crop was attached to the soil at the date of the conveyance, but there was a conflict of evidence as to whether the crop was mature at the date of the conveyance. The defendant testified that there was a killing frost in that county on October 19. On November 30, Boyd demanded and received from the county one third of the cost of the fertilizer used on the corn.
The court directed a verdict for the defendant. A motion for new trial was overruled, and the plaintiff excepted.
On application of the principle stated in the headnote to the pleadings and the evidence, there was no error in the direction of the verdict.

Judgment affirmed.


All the Justices concur, except